EXHIBIT 10.1
 
COST PLUS, INC.
 
1995 STOCK OPTION PLAN
(Adopted November 1, 1995)
(Amended July 23, 1996)
(Amended October 15, 1996)
(Amended April 21, 1997)
(Amended February 12, 1998)
(Amended June 18, 1998)
(Amended June 15, 1999)
(Amended June 22, 2000)
(Amended June 26, 2001)
(Amended June 27, 2002)
 
1.  Purpose.
 
The purpose of this Plan is to strengthen Cost Plus, Inc., a California
corporation (the “Company”), by providing an incentive to selected officers and
other key employees and thereby encouraging them to devote their abilities and
industry to the success of the Company’s business enterprise. It is intended
that this purpose be achieved by extending to selected officers and other key
employees of the Company and its subsidiaries an added long-term incentive for
high levels of performance and unusual efforts through the grant of options to
purchase Common Stock of the Company.
 
2.  Definitions.
 
For purposes of the Plan:
 
2.1  “Affiliate” means (i) with respect to any Person which is not a natural
person, any other Person that directly or indirectly through one or more
intermediaries controls, or is controlled by or under common control with, such
Person; and (ii) with respect to any Person who is a natural person, any of the
following: (x) any spouse, parent, child, brother or sister of such Person or
any issue of the foregoing (as used in this definition, issue shall include
persons legally adopted into the line of descent), (y) a trust solely for the
benefit of such Person or any spouse, parent, child, brother or sister of such
Person or for the benefit of any issue of the foregoing or (z) any corporation
or partnership which is controlled by such Person, or by any spouse, parent,
child, brother or sister of such Person or by any issue of the foregoing.
 
2.2  “Agreement” means the written agreement between the Company and an Optionee
evidencing the grant of an Option and setting forth the terms and conditions
thereof.
 
2.3  “Board” means the Board of Directors of the Company.
 
2.4  “Cause” unless otherwise defined in the Agreement evidencing a particular
Option, means an Eligible Individual’s (i) intentional failure to perform
reasonably assigned duties, (ii) dishonesty or willful misconduct in the
performance of duties, (iii) engaging in a transaction in





--------------------------------------------------------------------------------

connection with the performance of duties to the Company or any of its
Subsidiaries thereof which transaction is adverse to the interests of the
Company or any of its Subsidiaries and which is engaged in for personal profit
or (iv) willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses).
 
2.5  “Change in Capitalization” means any change in the Shares or exchange of
Shares for a different number or kind of shares or other securities of the
Company, by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, spin-off, stock dividend, stock split or reverse
stock split.
 
2.6  “Change of Control” means the occurrence of any of the following events:
 
(i)  The acquisition by any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) (other than the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of the “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;
 
(ii)  A change in the composition of the Board of Directors of the Company
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors. “Incumbent Directors” shall mean
directors who either (A) are directors of the Company as of the date hereof, or
(B) are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual not otherwise an Incumbent Director whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company);
 
(iii)  A merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the approval by
the stockholders of the Company of a plan of complete liquidation of the Company
or of an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets;
 
(iv)  The sale of all or substantially all of the assets of the Company
determined on a consolidated basis; or
 
(v)  The complete liquidation or dissolution of the Company.
 
2.7  “Code” means the Internal Revenue Code of 1986, as amended.
 
2.8  “Committee” means a committee, as described in Section 3.1, appointed by
the Board to administer the Plan and to perform the functions set forth herein.



2



--------------------------------------------------------------------------------

 
2.9  “Company” means Cost Plus, Inc., a California corporation.
 
2.10  “Controlling Shareholders” means Internationale Nederlanden (U.S.) Capital
Corporation and Pearl Street L.P., collectively.
 
2.11  “Disability” means a physical or mental infirmity that impairs the
Optionee’s ability to perform substantially his or her duties for a period of
one hundred eighty (180) consecutive days.
 
2.12  “Eligible Individual” means any director, officer or employee of the
Company or a Subsidiary, or any consultant or advisor.
 
2.13  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
2.14  “Fair Market Value” means on any date, (i) with respect to any stock or
other security (including, without limitation, the Shares) (a) if such security
is listed or admitted to trading on a national securities exchange or the Nasdaq
National Market of the National Association of Securities Dealers Automated
Quotation System, the closing price of such security (or the closing bid, if no
sales were reported), as quoted on such system or exchange or the exchange with
the greatest volume of trading in such security for the last market trading day
prior to the time of determination as reported in the Wall Street Journal or
such other source as the Committee deems reliable, (b) if such securities are
not listed or admitted to trading, the arithmetic mean of the closing bid price
and the closing asked price on such date as quoted on such other market in which
such prices are regularly quoted, or (c) if there have been no published bid or
asked quotations with respect to such security on such date, the Fair Market
Value shall be the value established by the Committee in good faith and, in the
case of securities relating to an Incentive Stock Option, in accordance with
Section 422 of the Code, and (ii) with respect to all other property and
consideration, the value conclusively determined in good faith by the Committee
in its sole discretion. Any determination made by the Committee hereunder shall
be final, binding and non-appealable.
 
2.15  “First Vesting Date” means, (i) as to Options granted prior to June 30,
1996, the earlier to occur of June 30, 1997 and the first anniversary of the
Company’s Initial Public Offering, and (ii) as to each Option granted on or
after June 30, 1996, the first anniversary of the Grant Date for such Option.
 
2.16  “Grant Date” means with respect to each Option, the Grant Date as defined
in the applicable Agreement.
 
2.17  “Incentive Stock Option” means an Option satisfying the requirements of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.
 
2.18  “Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, does not own in excess of 5% of the Shares on a fully
diluted basis (a “5% Owner”), and any Person who is not an Affiliate of a 5%
Owner.



3



--------------------------------------------------------------------------------

 
2.19  “Initial Public Offering” means the consummation of the first public
offering of Shares pursuant to one or more effective registration statements
under the Securities Act (other than registrations on Form S-8 or Form S-4 or
any other registration statement used for a business combination or any
successor form to any such Forms) (“Registration Statements”).
 
2.20  “Nonqualified Stock Option” means an Option which is not an Incentive
Stock Option.
 
2.21  “Option” means an option to purchase Shares granted pursuant to the Plan.
 
2.22  “Optionee” means a person to whom an Option has been granted under the
Plan.
 
2.23  “Outside Director” means a director of the Company who is an “outside
director” within the meaning of Section 162(m) of the Code and the regulations
promulgated thereunder.
 
2.24  “Own” or any derivation thereof means beneficial ownership as defined in
Rule 13d-3 promulgated under the Exchange Act.
 
2.25  “Parent” means any corporation which is a parent corporation (within the
meaning of Section 424(e) of the Code) with respect to the Company.
 
2.26  “Per Share Option Price” means, with respect to each Option, the per share
exercise price with respect to such Option.
 
2.27  “Person” means any natural person, corporation, partnership, firm,
association, trust, government, governmental agency or any other entity, whether
acting in an individual, fiduciary or other capacity.
 
2.28  “Plan” means this Cost Plus, Inc. 1995 Stock Option Plan.
 
2.29  “Pooling Period” means, with respect to a Pooling Transaction, the period
ending on the first date on which the combined entity resulting from such
Pooling Transaction publishes combined operating results for at least thirty
(30) days.
 
2.30  “Pooling Transaction” means an acquisition of the Company in a transaction
which is treated as a “pooling of interests” under generally accepted accounting
principles.
 
2.31  “Securities Act” means the Securities Act of 1933, as amended.
 
2.32  “Shares” means the common stock, par value $.01 per share, of the Company.
 
2.33  “Subsidiary” means any corporation which is a subsidiary corporation
(within the meaning of Section 424(f) of the Code) with respect to the Company.



4



--------------------------------------------------------------------------------

 
2.34 “Successor Corporation” means a corporation, or a parent or subsidiary
thereof within the meaning of Section 424(a) of the Code, which issues or
assumes a stock option in a transaction to which Section 424(a) of the Code
applies.
 
2.35 “Ten-Percent Shareholder” means an Eligible Individual, who, at the time an
Incentive Stock Option is to be granted to him or her, owns (within the meaning
of Section 422(b)(6) of the Code) stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company, or of
a Parent or a Subsidiary.
 
3.  Administration.
 
3.1  The Plan shall be administered as follows:
 
(a)  The Plan shall be administered by the Committee which shall hold meetings
at such times as may be necessary for the proper administration of the Plan. The
Committee shall keep minutes of its meetings. Except as otherwise provided in
the Company’s Articles of Incorporation or Bylaws, a quorum shall consist of not
less than two members of the Committee and a majority of a quorum may authorize
any action. Except as otherwise provided in the Company’s Articles of
Incorporation or Bylaws, any decision or determination reduced to writing and
signed by the requisite number of the members of the Committee shall be as fully
effective as if made by the vote of the requisite number of members at a meeting
duly called and held.
 
(b)  Procedure.
 
(i)  Multiple Administrative Bodies.    The Committee shall be composed of the
Board or a committee of the Board. The Plan may be administered by different
Committees with respect to different Optionees.
 
(ii)  Section 162(m).    To the extent that the Board determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more Outside Directors.
 
(iii)  Rule 16b-3.    To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.
 
(iv)  Other Administration.    Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.
 
(c)  No member of the Committee shall be liable for any action, failure to act,
determination or interpretation made in good faith with respect to this Plan or
any transaction hereunder, except for liability arising from his or her own
willful misfeasance, gross negligence or reckless disregard of his or her
duties. The Company hereby agrees to indemnify each member of the Committee for
all costs and expenses and, to the extent permitted by applicable law, any
liability incurred in connection with defending against, responding to,
negotiation for the settlement of or



5



--------------------------------------------------------------------------------

 
otherwise dealing with any claim, cause of action or dispute of any kind arising
in connection with any action in administering this Plan or in authorizing or
denying authorization to any transaction hereunder.
 
3.2  Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time:
 
(a)  to determine those Eligible Individuals to whom Options shall be granted
under the Plan and, subject to Section 5.2, the number of Shares subject to each
Option to be granted, to prescribe the terms and conditions (which need not be
identical) of each such Option, including the Fair Market Value on any date, the
Per Share Option Price for the Shares subject to each Option in accordance with
Section 5.3, and to make any amendment or modification to any Agreement,
including the acceleration of vesting, consistent with the terms of the Plan;
 
(b)  to construe and interpret the Plan and the Options granted hereunder and to
establish, amend and revoke rules and regulations for the administration of the
Plan, including, but not limited to, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan or in any Agreement, in
the manner and to the extent it shall deem necessary or advisable so that the
Plan complies with applicable law, including Rule 16b-3 under the Exchange Act
and the Code to the extent applicable, and otherwise to make the Plan fully
effective. All decisions and determinations by the Committee in the exercise of
this power shall be final, binding and conclusive upon the Company, its
Subsidiaries, the Optionees, and all other persons having any interest therein;
 
(c)  to determine the duration and purposes for leaves of absence which may be
granted to an Optionee on an individual basis without constituting a termination
of employment or service for purposes of the Plan;
 
(d)  to exercise its discretion with respect to the powers and rights granted to
it as set forth in the Plan; and
 
(e)  generally, to exercise such powers and to perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.
 
4.  Stock Subject to the Plan.
 
(a)  The maximum number of Shares that may be made the subject of Options
granted under the Plan shall be 5,968,006 Shares, less the aggregate number of
Shares from time to time (i) subject to options outstanding under the Cost Plus,
Inc. 1994 Stock Option Plan (the “1994 Option Plan”) or (ii) issued upon
exercise of options granted under the 1994 Option Plan. Options to be granted
under the Plan shall be granted under the Form of Cost Plus, Inc. 1995 Stock
Option Plan Incentive Stock Option Agreement attached as Exhibit A-1 or
Nonqualified Stock Option Agreement attached as Exhibit A-2, which forms of
agreement may be modified or amended by the Committee from time to time so long
as any such modified or amended agreement is not inconsistent with any provision
of the Plan.



6



--------------------------------------------------------------------------------

 
(b)  Upon a Change in Capitalization, the number of Shares set forth in this
Section 4 and in Section 5 shall be adjusted in number and kind pursuant to
Section 6.
 
(c)  Upon the granting of an Option, the number of Shares available for the
granting of further Options shall be reduced by the number of Shares in respect
of which the Option is granted. Whenever any outstanding Option or portion
thereof expires, is canceled or is otherwise terminated for any reason without
having been exercised or payment having been made in respect thereof, the Shares
allocable to the expired, canceled or otherwise terminated portion of the Option
shall again be available for the granting of Options by the Committee under the
terms of the Plan.
 
(d)  The Board shall reserve for the purpose of the Plan, out of its authorized
but unissued Shares, 5,968,006 Shares, less the aggregate number of Shares from
time to time (i) subject to options outstanding under the 1994 Option Plan or
(ii) issued upon exercise of options granted under the 1994 Option Plan.
 
5.  Option Grants for Eligible Individuals.
 
5.1  Authority of Committee.    Except as otherwise expressly provided in this
Plan, the Committee shall have full and final authority to select those Eligible
Individuals who will receive Options, the terms and conditions of which shall be
set forth in an Agreement; provided, however, that no person shall receive any
Incentive Stock Options unless he or she is an employee of the Company, a Parent
or a Subsidiary at the time the Incentive Stock Option is granted.
 
5.2  Eligibility.
 
(a)  No Eligible Individual may be granted, in any fiscal year of the Company,
Options to purchase more than 397,983 Shares; provided that the limitation set
forth in this Section 5.2(a) shall only apply to Options granted after the
Company’s Initial Public Offering. If an Option is cancelled (other than in
connection with a Change of Control), the cancelled Option will be counted
against the limit set forth in this Section 5.2(a). For this purpose, if the
exercise price of an Option is reduced, the transaction will be treated as a
cancellation of the Option and the grant of a new Option.
 
(b)  Each Option shall be designated in the Agreement as either an Incentive
Stock Option or a Nonqualified Stock Option. However, notwithstanding such
designations, to the extent that the aggregate Fair Market Value:
 
(i)  of Shares subject to an Optionee’s Incentive Stock Options granted by the
Company, any Parent or Subsidiary, which
 
(ii)  become exercisable for the first time during any calendar year (under all
plans of the Company or any Parent or Subsidiary) exceeds $100,000, such excess
Options shall be treated as Nonqualified Stock Options. For purposes of this
Section 5.2(b), Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.



7



--------------------------------------------------------------------------------

 
5.3  Option Exercise Price.    The Per Share Option Price for the Shares to be
issued pursuant to exercise of an Option shall be such price as is determined by
the Committee, but shall be no less than 100% of the Fair Market Value per Share
on the Grant Date. In the case of an Incentive Stock Option granted to an
Eligible Individual who, at the time of the grant of such Incentive Stock
Option, is a Ten-Percent Shareholder, the Per Share Option Price shall be no
less than 110% of the Fair Market Value per Share on the Grant Date.
 
5.4  Duration of Options.
 
(a)  Maximum Duration.    Each Option granted hereunder shall be for a term of
not more than ten (10) years from the date it is granted (five (5) years in the
case of an Incentive Stock Option granted to a Ten-Percent Shareholder). The
Committee may, subsequent to the granting of any Option, extend the term thereof
but in no event shall the term as so extended exceed the maximum term provided
for in the preceding sentence.
 
(b)  Termination of Employment.
 
(i)  Death, Disability or Retirement.    In the event the Optionee’s employment
with or service as a consultant to or director of the Company is terminated as a
result of Disability or death or the voluntary retirement of the Optionee at or
after age 65 (or age 55 with Company consent) (“Retirement”) or the Optionee
dies within the thirty (30) day period described in Section 5.4(b)(iii) below,
the Optionee or, in the case of the Optionee’s death, Optionee’s legal
representatives, may at any time within one (1) year after his or her
termination, exercise any Options then held by the Optionee to the extent, but
only to the extent, that such Options or portions thereof are exercisable on the
date of such termination, after which time such Options shall terminate in full;
provided, however, that if the employment of an Optionee is terminated as a
result of Disability that does not qualify as a “permanent and total disability”
as defined in Code Section 22(e)(3) and the regulations thereunder, Incentive
Stock Options held by the Optionee shall be treated as Nonqualified Stock
Options as of the date that is three (3) months and one (1) day following such
termination of employment. Any portion of an Incentive Stock Option granted to
an Optionee which is not exercised within the three (3) month period following
the Optionee’s Retirement shall thereafter cease to be an Incentive Stock Option
and shall be treated as a Nonqualified Stock Option. In the event of an
Optionee’s termination of employment due to death as described in this Section,
all Options held by the Optionee shall be exercisable, even as to Shares
previously unvested, by the legatee or legatees under the Optionee’s will, or by
the Optionee’s personal representatives or distributees and such person or
persons shall be substituted for the Optionee each time the Optionee is referred
to herein. Notwithstanding anything else in this Section, the Committee may, in
its discretion, provide in the Agreement that any Options held by Optionee on
the date Optionee’s employment with or service as a consultant or director of
the Company terminates as a result of Disability or Retirement shall become
fully vested and exercisable as of such termination date.
 
(ii)  Cause.    In the event Optionee’s employment with or service as a
consultant to or director of the Company is terminated for Cause, all Options
held by the Optionee shall terminate on the date of the Optionee’s termination
whether or not exercisable.



8



--------------------------------------------------------------------------------

 
(iii)  Other Termination.    If Optionee’s employment with or service as a
consultant to or director of the Company is terminated for any reason other than
Disability, death, Retirement or Cause (including the Optionee’s ceasing to be
employed by or a consultant to or director of a Subsidiary or division of the
Company or any Subsidiary as a result of the sale of such Subsidiary or division
or an interest in such Subsidiary or division), the Optionee may at any time
within thirty (30) days after such termination, exercise any Options held by the
Optionee to the extent, but only to the extent, that such Options or portions
thereof are exercisable on the date of the termination, after which time such
Options shall terminate in full.
 
5.5  Vesting.    Unless otherwise provided for by the Committee in an Agreement
and subject to Section 5.10, each Option shall become vested and exercisable as
to 25% of the aggregate number of Shares covered by the Option on the First
Vesting Date, and as to an additional 25% of the aggregate number of Shares
covered by the Option on each of the first, second and third anniversaries of
the First Vesting Date. Any fractional number of Shares resulting from the
application of the vesting percentage shall be rounded to the next higher whole
number of Shares. To the extent not exercised, installments shall accumulate and
be exercisable, in whole or in part, at any time after becoming exercisable, but
not later than the date an Option expires or terminates. Notwithstanding the
foregoing (or any other provision to the contrary contained in the Plan or any
Agreement) all outstanding Options shall immediately become fully (100%) vested
and exercisable upon a Change of Control. In addition, the Committee may
accelerate the exercisability of any Option or portion thereof at any time.
 
5.6  Modification.    No modification of an Option shall adversely alter or
impair any rights or obligations under the Option without the Optionee’s
consent.
 
5.7  Nontransferability.    Unless otherwise provided by the Committee in an
Agreement, no Option granted hereunder shall be transferable by the Optionee to
whom granted otherwise than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined in the Code. An
Option may be exercised during the lifetime of such Optionee only by the
Optionee or his or her guardian or legal representative. The terms of such
Option shall be final, binding and conclusive upon the beneficiaries, executors,
administrators, heirs and successors of the Optionee.
 
5.8  Method of Exercise.    The exercise of an Option shall be made only by a
written notice delivered in person or by mail to the Secretary of the Company at
the Company’s principal executive office, specifying the number of Shares to be
purchased and accompanied by payment therefor and otherwise in accordance with
the Agreement pursuant to which the Option was granted. The purchase price for
any Shares purchased pursuant to the exercise of an Option shall be paid in full
upon such exercise by any one or a combination of the following: (i) cash, (ii)
check, (iii) transferring Shares to the Company upon such terms and conditions
as determined by the Committee or (iv) pursuant to a cashless exercise providing
for the exercise of the Option and sale of the underlying Shares by a designated
broker and delivery of the Shares by the Company to such broker. Cashless
exercises shall be subject to such procedures as may be established from time to
time by the Committee in its sole discretion. The Committee shall have
discretion to determine at the time of grant of each Option or at any later date
(up to and including the date of exercise) the form of payment acceptable in
respect of the exercise of such Option. With respect to the transfer of



9



--------------------------------------------------------------------------------

Shares to the Company as payment, in part or in whole, of the exercise price (i)
any Shares transferred to the Company as payment of the purchase price under an
Option shall be valued at their Fair Market Value on the day preceding the date
of exercise of such Option; and (ii) any Shares acquired upon the exercise of an
option must have been owned by the Optionee for more than six months prior to
such transfer. If requested by the Committee, the Optionee shall deliver the
Agreement evidencing the Option to the Secretary of the Company who shall
endorse thereon a notation of such exercise and return such Agreement to the
Optionee. No fractional Shares (or cash in lieu thereof) shall be issued upon
exercise of an Option and the number of Shares that may be purchased upon
exercise shall be rounded to the nearest whole number of Shares.
 
5.9  Rights of Optionees.    No Optionee shall be deemed for any purpose to be
the owner of any Shares subject to any Option unless and until (i) the Option
shall have been exercised pursuant to the terms thereof, (ii) the Company shall
have issued and delivered the Shares to the Optionee, and (iii) the Optionee’s
name shall have been entered as a shareholder of record on the books of the
Company. Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such Shares, subject to such terms and
conditions as may be set forth in the applicable Agreement.
 
5.10  Change of Control.
 
(a)  In the event of a Change of Control, each outstanding Option shall become
fully (100%) vested and exercisable. In addition, at the election of the Company
the following shall occur:
 
(A)  (i) each Option shall be deemed to have been exercised to the extent it had
not been exercised prior to that date, (ii) the Shares issuable in connection
with the deemed exercise of each Option shall be issued to and in the name of
the acquiror of the Company, if any, and (iii) in respect of each Share issued
in connection with the deemed exercise of an Option, the Optionee shall receive
a per Share payment equal to the number (or amount) and kind of stock,
securities, cash, property or other consideration that each holder of a Share
was entitled to receive in connection with the Change of Control, reduced by the
Per Share Option Price, or
 
(B)  immediately after each outstanding Option has become fully (100%) vested it
shall be terminated in exchange for a per share payment for each Share then
subject to such Option equal to the number (or amount) and kind of stock,
securities, cash, property or other consideration that each holder of a Share
was entitled to receive in connection with the Change of Control, reduced by the
Per Share Option Price, or
 
(C)  in the event of a Change of Control that is consummated pursuant to a
merger, consolidation or reorganization (a “Transaction”), each outstanding
Option shall become fully (100%) vested and exercisable, and the Plan and the
outstanding Options shall continue in effect in accordance with their respective
terms and each Optionee shall be entitled to receive in respect of each Share
subject to any outstanding Option, upon exercise of such Option, the same number
(or amount) and kind of stock, securities, cash, property or other consideration
that each holder of a Share was entitled to receive in connection with the
Transaction in respect of a Share.



10



--------------------------------------------------------------------------------

 
(b)  Any sale of Shares by any Optionee in any Change of Control shall be for
the same consideration per share, on the same terms and subject to the same
conditions as the sale by the shareholders of the Company.
 
(c)  For all purposes of the Plan, the value of stock, securities, property or
other consideration shall be the Fair Market Value of such stock, securities,
property or other consideration as determined in accordance with Section 2.13.
 
(d)  With respect to Incentive Stock Options granted prior to February 12, 1998,
in the event of a Change of Control as described in Sections 2.6 (iii), (iv) and
(v), the Optionee shall sell his or her Shares and, if shareholder approval of
the transaction is required and if the Company receives an opinion of an
independent, nationally recognized investment banking firm retained by the Board
to the effect that the consideration to be received in such Sale of the Company,
as the case may be, is fair to the shareholders of the Company, shall vote his
or her Shares in favor thereof, and waive any dissenters’ rights, preemptive
rights, appraisal rights or similar rights, as the case may be. (The fees and
expenses incurred in obtaining such opinion shall be borne by the Company.)
 
(e)  With respect to Incentive Stock Options granted prior to February 12, 1998,
in any case, in the event of a Change of Control as described in Sections
2.6(iii), (iv) and (v) (a “Sale of the Company”), the payment made to each
Optionee shall be further reduced by an amount equal to the Optionee’s
proportionate share of the expenses of sale incurred by the Controlling
Shareholders in connection with the Sale of the Company. In any Sale of the
Company, at the request of the Controlling Shareholders or the Company, each
Optionee shall execute and deliver a counterpart of an agreement pursuant to
which such Optionee agrees to sell its Shares in the Sale of the Company,
provided that such Optionee shall not be required to make, in connection with
such Sale of the Company, any representations and warranties with respect to the
Company or its business or with respect to any other Optionee or selling
shareholder. In addition, each Optionee shall be responsible for such Optionee’s
proportionate share of the expenses of sale incurred by the selling shareholders
in connection with the Sale of the Company and the obligations and liabilities
(including obligations and liabilities for indemnification (including
indemnification obligations and liabilities for (x) breaches of representations
and warranties made by the Company or any other Optionee or selling shareholder
with respect to the Company or its business, (y) breaches of covenants and (z)
other matters), amounts paid into escrow and post-closing purchase price
adjustments) incurred by the selling shareholders in connection with the Sale of
the Company; provided that (i) without the written consent of such Optionee, the
amount of such obligations and liabilities shall not exceed the gross proceeds
received by such Optionee in such Sale of the Company (provided that to the
extent the proceeds received by the Optionee in such Sale of the Company are
reduced by the Per Share Option Price, the “gross proceeds received by such
Optionee” shall be deemed to mean the sum of such proceeds plus the Per Share
Option Price for purposes of this Plan) and (ii) such Optionee shall not be
responsible for the fraud of any other Optionee or selling shareholder or any
indemnification obligations and liabilities for breaches of representations and
warranties made by any other Optionee or selling shareholder with respect to
such other Optionee’s or selling shareholder’s ownership of and title to shares
of capital stock of the Company, organization and authority. In connection with
a Sale of the Company, and subject to Section 5.10(b) and Section 5.10(c)
hereof, each Optionee shall do and perform or cause to be done



11



--------------------------------------------------------------------------------

and performed all further acts and things and shall execute and deliver all
other agreements, certificates, instruments and documents as the Company or the
Controlling Shareholders reasonably may request in connection with such Sale of
the Company.
 
6.  Adjustment Upon Changes in Capitalization.
 
(a)  In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to (i) the maximum
number and class of Shares or other stock or securities with respect to which
Options may be granted under the Plan, (ii) the maximum number of Shares with
respect to which Options may be granted to any Eligible Individual during the
term of the Plan, and (iii) the number and class of Shares or other stock or
securities which are subject to outstanding Options granted under the Plan, and
the purchase price therefor, if applicable.
 
(b)  Any such adjustment in the Shares or other stock or securities subject to
outstanding Incentive Stock Options (including any adjustments in the purchase
price) shall be made in such manner as not to constitute a modification as
defined by Section 424(h)(3) of the Code and only to the extent otherwise
permitted by Sections 422 and 424 of the Code.
 
(c)  If, by reason of a Change in Capitalization, an Optionee shall be entitled
to exercise an Option with respect to, new, additional or different shares of
stock or securities, such new, additional or different shares shall thereupon be
subject to all of the conditions, restrictions and performance criteria which
were applicable to the Shares subject to the Option prior to such Change in
Capitalization.
 
7.  Termination and Amendment of the Plan.
 
The Plan shall terminate on the day preceding the tenth anniversary of the date
of its adoption by the Board and no Option may be granted thereafter. The Board
may sooner terminate the Plan and the Board may at any time and from time to
time amend, modify or suspend the Plan; provided, however, that, except with the
consent of the Optionee, no such amendment, modification, suspension or
termination shall impair or adversely alter any Options theretofore granted
under the Plan, nor shall any amendment, modification, suspension or termination
deprive any Optionee of any Shares which he or she may have acquired through or
as a result of the Plan. To the extent necessary and desirable to comply with
the Code or any other applicable laws, the Company shall obtain shareholder
approval of any amendment to the Plan.
 
8.  Non-Exclusivity of the Plan.
 
The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.



12



--------------------------------------------------------------------------------

 
9.  Limitation of Liability.
 
As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:
 
(i)  give any person any right to be granted an Option other than at the sole
discretion of the Committee;
 
(ii)  give any person any rights whatsoever with respect to Shares except as
specifically provided in the Plan;
 
(iii)  limit in any way the right of the Company to terminate the employment of
any person at any time; or
 
(iv)  be evidence of any agreement or understanding, expressed or implied, that
the Company will employ any person at any particular rate of compensation or for
any particular period of time.
 
10.  Regulations and Other Approvals: Governing Law.
 
10.1  Except as to matters of federal law, this Plan and the rights of all
persons claiming hereunder shall be construed and determined in accordance with
the laws of the State of California without giving effect to conflicts of law
principles.
 
10.2  The obligation of the Company to sell or deliver Shares with respect to
Options granted under the Plan shall be subject to all applicable laws, rules,
and regulations, including all applicable federal and state securities laws and
all applicable stock exchange rules, and the obtaining of all such approvals by
governmental agencies as may be deemed necessary or appropriate by the
Committee.
 
10.3  It is intended that from and after the date that any class of equity
securities of the Company are registered under Section 12 of the Exchange Act,
the Plan shall be administered in compliance with Rule 16b-3 promulgated under
the Exchange Act and the Committee shall interpret and administer the provisions
of the Plan or any Agreement in a manner consistent therewith. Any provisions
inconsistent with such Rule shall be inoperative and shall not affect the
validity of the Plan.
 
10.4  The Board may make such changes as may be necessary or appropriate to
comply with the rules and regulations of any government authority, or to obtain
for Eligible Individuals granted Incentive Stock Options the tax benefits under
the applicable provisions of the Code and regulations promulgated thereunder.
 
10.5  Each Option is subject to the requirement that, if at any time the
Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Option or the issuance of
Shares, no such Options shall be granted



13



--------------------------------------------------------------------------------

or payment made or Shares issued, in whole or in part, unless listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions other than as acceptable to the Committee.
 
10.6  Notwithstanding anything contained in the Plan or any Agreement to the
contrary, in the event that the disposition of Shares acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended, and is not otherwise exempt from such
registration, such Shares shall be restricted against transfer to the extent
required by the Securities Act of 1933, as amended, and Rule 144 or other
regulations thereunder. The Committee may require any individual receiving
Shares pursuant to an Option granted under the Plan, as a condition precedent to
receipt of such Shares, to represent and warrant to the Company in writing that
the Shares acquired by such individual are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under said Act or pursuant to an exemption
applicable under the Securities Act of 1933, as amended, or the rules and
regulations promulgated thereunder and to the effect set forth in Section 14 of
the Agreement. The certificates evidencing any of such Shares shall bear an
appropriate legend to reflect their status as restricted securities as
aforesaid.
 
11.  Miscellaneous.
 
11.1  Multiple Agreements.    The terms of each Option may differ from other
Options granted under the Plan at the same time, or at some other time. The
Committee may also grant more than one Option to a given Eligible Individual
during the term of the Plan, either in addition to, or in substitution for, one
or more Options previously granted to that Eligible Individual.
 
11.2  Withholding, of Taxes.
 
(a)  At such times as an Optionee recognizes taxable income in connection with
the receipt of Shares, cash or other consideration hereunder (a “Taxable
Event”), the Optionee shall pay to the Company an amount equal to the federal,
state and local income taxes and other amounts as may be required by law to be
withheld by the Company in connection with the Taxable Event (the “Withholding
Taxes”) prior to the issuance or the payment of such Shares, cash or other
consideration. The Company shall have the right to deduct from any payment of
cash to an Optionee an amount equal to the Withholding Taxes in satisfaction of
the obligation to pay Withholding Taxes. In satisfaction of the obligation to
pay Withholding Taxes to the Company, the Optionee may make a written election
(the “Tax Election”), which may be accepted or rejected in the sole discretion
of the Committee, to have withheld a portion of the Shares then issuable to him
or her having an aggregate Fair Market Value, on the date preceding the date of
such issuance, equal to the Withholding Taxes. Notwithstanding the foregoing,
the Committee may, by the adoption of rules or otherwise, (i) modify the
provisions of this Section 11.2 or impose such other restrictions or limitations
on Tax Elections as may be necessary to ensure that the Tax Elections will be
exempt transactions under Section 16(b) of the Exchange Act, and (ii) permit Tax
Elections to be made at such other times and subject to such other conditions as
the Committee determines will constitute exempt transactions under Section 16(b)
of the Exchange Act.



14



--------------------------------------------------------------------------------

 
(b)  If an Optionee makes a disposition, within the meaning of Section 424(c) of
the Code and regulations promulgated thereunder, of any Share or Shares issued
to such Optionee pursuant to the exercise of an Incentive Stock Option within
the two-year period commencing on the day after the date of the grant or within
the one-year period commencing on the day after the date of transfer of such
Share or Shares to the Optionee pursuant to such exercise, the Optionee shall,
within ten (10) days of such disposition, notify the Company thereof, by
delivery of written notice to the Company at its principal executive office.
 
12.  Effective Date.
 
The Plan shall become effective upon its adoption by the Board of Directors of
the Company; provided that continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve (12) months after the date the
Plan is so adopted. Such shareholder approval shall be obtained in the degree
and manner required under applicable state and federal law and the rules of any
stock exchange upon which the Shares are listed.
 
13.  Termination of Existing Option Plan.
 
At such time as this Plan shall become effective and shall have been approved by
the shareholders as required by Section 12, the 1994 Stock Option Plan shall
terminate and the Shares allotted for stock option grants under the 1994 Option
Plan, other than Shares that are the subject of outstanding options granted
under the 1994 Option Plan, and any Shares which become available due to the
forfeiture, expiration or other termination of any option, or portion thereof,
outstanding under the 1994 Option Plan, shall not be available for the granting
of any further options or other awards under the 1994 Option Plan or any other
option or stock incentive plan or arrangement of the Company. Each option
outstanding under the 1994 Option Plan shall remain outstanding and shall
continue to be subject to the terms of the applicable agreement evidencing the
grant of such option and the terms of the 1994 Option Plan.



15